DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species of cationic semi hydrophobic monomer, C4-C7 for the C1-C7 hydrocarbyl substituent, formula II, n=1,557, R R’ R’’ and R’’’ are C1-C7 alkyl in the reply filed on 11/19/21 and 6/22/21 is acknowledged.
It is noted that Applicant’s election of just the cationic semi-hydrophobic monomer would not result in the “ampholytic” properties claimed, in claim 1.   The Examiner is examining all of claims 4-13 since these are drawn to an ampholytic terpolymer.  The Examiner is withdrawing claims 14 and 15 because Applicant elected “cationic semi-hydrophobic monomer”.  
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.

Priority
The claims have a priority of the filing of the provisional application: 12/5/17

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-10 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Frederick (US 2016/0017203).
Frederick discloses friction reducing polymer compositions that are aqueous based (water, disclosed in the abstract) wherein the polymer comprises 20-80 wt% of a non-ionic monomer, 0.5-30 wt% carboxylic monomer (e.g. anionic) and 5-70 wt% of a cationic monomer (abstract).
This terpolymer is exemplified to be acrylamide (non-ionic monomer), acrylic acid (carboxylic/anionic monomer), also known as acrylate when in salt form.  Said salt form is implicit in the reference given the water/brine therein) and AETAC (acryloyloxyethyltrimethyl ammonium chloride) [0105].  AETAC meets Formula (I) (albeit currently not elected) of claim 6.  This polymer and composition thus anticipates the requirements of claim 1.  Alternatively/additionally, regarding the elected species of Formula (II), Frederick discloses the use of (meth)acrylamidopropyltrimethyl ammonium halides, MAPTAC, in [0056] which meets the elected cationic monomer of Formula II.  
Elements above anticipate claims 1, 4-5, 8-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick.
Frederick includes elements as set forth above.  Frederic discloses wherein the cationic monomer is 5-70 wt%, the anionic (carboxylic) is 0.5-30 wt% and the nonionic is 20-80 wt% embracing and thusly rendering prima facie obvious claims 2, 11-13 wherein “about 4” is deemed to be embraced by the 5 wt% endpoint of Frederick, See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Regarding claim 6, Applicant elected an “n” value of 1557 for the cationic monomer which, when MAPTAC is used (MW 220 g/mol), is a value of 342540 g/mol of the cationic polymer (220*1557).  At 5 wt% of the monomer (a value within the cationic monomer range of Frederick), the total polymer MW would be 6,850,800 g/mol (e.g. 5% of 6,850,800 is 342540, or, n=1557).  Frederick embraces MW from 2,000,000-20,000,000, as above {0072] and thusly embraces and renders obvious the n value elected as well as the range of n values of claim 6.

Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Rey (US 2010/0307753).
Frederick includes elements as set forth above.  Frederick discloses friction reducing polymers for well treatment compositions.  Frederick discloses cationic monomers such as AETAC, MAPTAC and those others of [0056] but does not disclose ones that have C4-C7 alkyl groups.
Rey discloses treatments of fluids from subterranean formations with friction reducing polymers (abstract).  The friction reducing polymers may be ampholytic and have monomers such as acrylamide, acrylic acid and MAPTAC [0065, last 10 lines].  This embraces the polymer and use (friction reducing) as in Frederick.  Rey discloses general formulas for said polymer/monomers in [0062], wherein when R1 is H, Z is NR2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Frederick the use of the broader species of the formula of [0062] wherein the R2 groups are C1-C22 alkyl groups, as taught by Rey, since these are recognized in the art of cationic monomers for friction reducers to function equivalently to those taught in Frederick.
Elements herein thusly meet the requirements of claims 3, 7.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rey.
Rey discloses methods of treating flowback water with at least one friction reducing polymer such that the water can be reused in a drilling operation (title, abstract).  The friction reducing polymer may be ampholytic and comprise acrylamide, methacrylamidopropyltrimethyl ammonium chloride (MAPTAC) and acrylic acid [0065, the last 10 lines).  The polymer/monomers are more broadly disclosed in [0062] formula I wherein R1 can be H, Z=NR2 and R2=C1-C7 alkyl.  Such embraces the above MAPTAC monomer and also embraces the elected C4-C7 alkyl substituent.  The n value ranges from 10-10,000,000 [0062], which would be split between the 3 above monomers in the ampholytic polymer.  Such embraces and renders obvious the requirements of claims 1-10.  Though picked from a list of possible polymers/monomers, it has been held that though a specific embodiment is not taught 
	Regarding the wt% of claims 11-13, Rey does not limit the wt% of each of the three monomers of the ampholytic polymer.  Thus, one would use any amount of each monomer such that the total added up to 100 wt%.  Further, one would be motivated to increase or decrease the amount of nonionic, cationic and anionic monomers in order to obtain a polymer that had appropriate solubility/viscosity properties for the treatment fluid.  Such embraces and renders obvious the requirements of claims 11-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALICIA BLAND/           Primary Examiner, Art Unit 1766